MEMORANDUM OPINION

                                           No. 04-11-00440-CR

                                        IN RE Christopher COOK

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: July 13, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 24, 2011, relator Christopher Cook filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se petition for writ of habeas corpus.

However, counsel has been appointed to represent relator in the criminal proceeding pending in

the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not



1
 This proceeding arises out of Cause No. 2010-CR-5325, styled State of Texas v. Christopher Cook, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                  04-11-00440-CR


abuse its discretion by declining to rule on relator’s pro se petition filed in the criminal

proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                  PER CURIAM

DO NOT PUBLISH




                                              -2-